  Case 3:21-cv-01148-ADC Document 1 Filed 04/01/21 Page 1 of 6

                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

Vanessa Vázquez Torres, individually  |
and as heir to Victor Arcides Vazquez |
Adorno                                |
           Plaintiffs                 |           Civil No.:
                                      |
               vs.                    |
                                      |
Lizette Ayala Marrero an individual,  |           About: General Negligence -
Juan E. Pacheco an individual, both   |                  Wrongful Death
doing business as Maricao Supermarket |
Inc. and Supermercado La Marina,      |
Cooperativa de Seguros Múltiples de   |          TRAIL BY JURY DEMANDED
P. R., José Arnaldo Torres Figueroa,  |
John Doe and unknown defendants       |
           Defendants                 |

                                           COMPLAINT
TO THE HONORABLE COURT:

       APPEARS NOW Plaintiff, through the undersigned legal representation and before

this Honorable Court respectfully states, alleges and request as follows:

                   I.     JURISDICTIONAL BASIS AND VENUE

   1. The Honorable Court has jurisdiction over present matter under 28 USC 8 1332(a)1,

       because Plaintiff Vanessa Vázquez Torres and the aforementioned defendants are

       citizens of different states and the amount of controversy exceeds $75,000.00

       excluding interest and cost.

   2. Plaintiffs also invoke articles 1802 and 1803 of the Puerto Rico Civil Code, because

       this is an action for general negligence and wrongful death under the laws of the

       Commonwealth of Puerto Rico, against all defendants under the supplemental

       jurisdiction principles in the interest of judicial efficiency and economy.
Case 3:21-cv-01148-ADC Document 1 Filed 04/01/21 Page 2 of 6
                                          2

3. Venue is proper in the U. S. District Court for the District of Puerto Rico, pursuant

   to 28 USC sec. 1391(b)(2), since the events or omissions giving rise to this claim

   occurred in this District.

                                II.   THE PARTIES

4. Plaintiff Vanessa Vázquez Torres is a natural person of legal age, resident of Adrian,

   Michigan, daughter and heir of Víctor Arcides Vázquez Adorno.

5. Defendant, Lizette Ayala Marrero, is a natural person of legal age resident of

   Corozal, Puerto Rico and co-owner of Maricao Supermarket Inc. (d/b/a

   Supermercado La Marina), located at Vega Baja, Puerto Rico.

6. Defendant Juan E. Pacheco a natural person, of legal age, resident of Corozal Puerto

   Rico and co-owner of Maricao Supermarket Inc. (d/b/a Supermercado La Marina),

   located at Vega Baja, Puerto Rico.

7. Defendant Maricao Supermarket Inc. (d/b/a Supermercado La Marina) is a business

   owned by defendants Lizette Ayala Marrero and Juan E. Pacheco, located at road

   677, km .21 Int. Vega Alta, P. R. 00692.

8. Defendant José Arnaldo Torres Figueroa is the owner of the property were the

   Maricao Supermarket Inc. (d/b/a Supermercado La Marina) is located at Vega Alta,

   P. R.

9. Cooperativa de Seguros Múltiples de Puerto Rico is the insurance company that

   issued a policy #0760632, to cover the building were the Maricao Supermarket Inc.

   (d/b/a Supermercado La Marina), with office in San Juan, Puerto Rico.

10. Defendants John Doe as well as any other Tortfeasors and their respective

   Insurance Companies are the fictitious names hereby given to the additional parties
Case 3:21-cv-01148-ADC Document 1 Filed 04/01/21 Page 3 of 6
                                            3

   whose identities or names are not known to this moment and whose negligent

   actions or omissions are proximately and direct causes for plaintiffs’ damages. Once

   their real identities are discovered that fictitious names will be substituted for real

   ones.

                               III.    BACKGROUND

11. On March 6, 2020, Plaintiff, Vanessa Vázquez Torres, initially filed a complaint

   with the same facts and similar claim of damages at the Superior Court of Bayamón,

   Puerto Rico.

12. On February 4, 2021, the action filed in the state court was dismissed without

   prejudice by the Bayamon Court.

13. Víctor Arcides Vázquez Adorno, deceased father of Plaintiff, was a regular client

   of defendant, Maricao Supermarket Inc. (d/b/a Supermercado La Marina), that

   almost daily purchased groceries at the supermarket.


                                      IV.       FACTS

14. On June 13, 2019, was raining and Víctor Arcides Vázquez Adorno went to cover

   from the rain near a food truck located at the premises of defendant Maricao

   Supermarket.

15. In that occasion the father of Plaintiff made contact with the food truck and received

   an electrical shock in his right arm that open a wound in the arm and burns in his

   right leg causing the death by electrocution of the father of Plaintiff.

16. The illegal electrical connection of the food truck unit from the defendant Maricao

   Supermarket was in non-compliance to current applicable electrical code
Case 3:21-cv-01148-ADC Document 1 Filed 04/01/21 Page 4 of 6
                                          4

   requirements. No effort was taken to comply to current code requirements and the

   law by the owners of the Maricao Supermarket facilities, defendants, Lizette Ayala

   Marrero and Juan E. Pacheco. This led to unsafe electrical facilities that represented

   an imminent hazard to any person attending the referenced facilities. Moreover,

   these unsafe and unlawful electrical facilities at the Maricao Minimarket

   undoubtfully caused the death of Mr. Victor A. Vázquez Adorno.

17. The absence of proper operation of the electrical facilities is evident. It is unknown

   whether the food truck located in the Maricao Supermarket have their corresponding

   permits form the state/local authorities having jurisdiction. These permits are

   closely related to the type of operation and/or use the facilities are being subject to.

   Weather defendants, Maricao Supermarket permit allows for restaurant service

   provided by the food truck is unknow. Also, the information provided clearly shows

   that an illegal electrical connection at defendants, Maricao Supermarket was present

   at the time of the accident. This only shows the lack of compliance, from the owners

   and operators of defendants, Maricao Supermarket, defendants, Lizette Ayala

   Marrero and Juan E. Pacheco to the corresponding process of the development as

   well as the proper operation of such facilities.

18. The lack of proper housekeeping practices is evident at the Maricao Supermarket.

   It is clearly noticed the lack of housekeeping practices at the surrounding areas of

   the Maricao Supermarket. Furthermore, it was known prior to Mr. Vázquez

   Adorno’s death that the food truck unit body was energized. The exposure of live

   parts of the food truck from electrical current unit was present prior to Mr. Vazquez
Case 3:21-cv-01148-ADC Document 1 Filed 04/01/21 Page 5 of 6
                                          5

   Adorno’s death. This incident could have easily been prevented if the unsafe

   condition would have been corrected on a timely manner.

19. In summary due to the deficiencies of the electrical service connection of the food

   truck unit illegally connected to the building occupied by defendant, Maricao

   Supermarket in combination to the lack of interest to correct the existing hazardous

   conditions in violations of current applicable electrical codes and the unproper and

   unsafe use of the electrical facilities from defendants Lizette Ayala Marrero and

   Juan E. Pacheco, owners of defendant Maricao Supermarket in charge of the

   operation, lead to the death by electrocution of Mr. Victor A. Vázquez Alonso on

   the afternoon of June 13, 2019.

20. Defendant, José Arnaldo Torres Figueroa, the owner of the property where

   defendant Maricao Supermarket was located when the wrongful death of the father

   of Plaintiff occurred, was negligent in permitting that defendants, Lizette Ayala

   Marrero and Juan E. Pacheco owners of defendant, Maricao Supermarket Inc.

   illegally and unsafely operated the electrical facilities of the connection of the food

   truck energized that lead to the wrongful death of the father of Plaintiff by

   electrocution.

                                     V. DAMAGES

21. Plaintiff Vanessa Vázquez Torres suffered and still suffering, anxiety, depression,

   frustration, lack of sleep, inconveniences, mental anguishes after the sudden and

   unexpected death of her beloved father. Damages directly caused by the negligence

   and lack of diligence and previsibility of Defendants, that directly affect her quality

   of life and wellbeing and are reasonably calculated in an amount in excess of TWO
  Case 3:21-cv-01148-ADC Document 1 Filed 04/01/21 Page 6 of 6
                                               6

       MILLION DOLLARS ($2,000,000.00), amount hereby requested to be paid by

       Defendants.

                         VI.    TRAIL BY JURY DEMANDED

   22. Plaintiffs demands a trial by jury.

                               VII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Vanessa Vázquez Torres, respectfully pray from this

Honorable Court to render Judgment in favor of plaintiff and to award her a sum no less

than TWO MILLION DOLLARS ($2,000,000.00), suffered by her, because of

defendants combined negligence, lack of diligence and previsibility, plus an award for

punitive damages allowed by law in an amount deemed necessary and just by this

Honorable Court, as well as costs incurred, reasonable attorney’s fees, and any other relief

considered proper and just by this Honorable Court, all to be paid severally by defendants.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, 1st day of April 2021.

       CERTIFICATE OF SERVICE: On this date, this document has been filed

electronically with the Court’s CM/ECF system.



                                             s / Jose Durand Carrasquillo
                                                JOSÉ DURAND CARRASQUILLO
                                                USDC 207010
                                                P.O. BOX 363904
                                                SAN JUAN, P.R. 00936-3904
                                                TEL.:(787)783-9386 / FAX:(787)792-8802
                                                Email: durandj@microjuris.com
